Citation Nr: 0946002	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left wrist injury, status post fracture 
and open reduction internal fixation, with residual scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2001 to 
January 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The April 2006 rating decision granted entitlement to service 
connection for residual, scar, status post fracture and open 
reduction internal fixation, left wrist, and assigned a 0 
percent rating effective February 1, 2006.  The Veteran filed 
a notice of disagreement with this decision.  In August 2007, 
a Decision Review Officer (DRO) decision granted an increased 
rating of 10 percent, effective February 1, 2006.  This 
increase was considered a partial grant of the benefits 
sought on appeal.  The Veteran perfected his appeal later 
that month.  Thus, despite the award of an increased 
evaluation, the Veteran's increased rating claim remains on 
appeal.   

In March 2008, the Veteran testified at a personal hearing 
before a DRO at the RO in Muskogee, Oklahoma.  A transcript 
of this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently in receipt of a 10 percent rating 
for residuals of a left wrist injury, status post fracture 
and open reduction internal fixation, with residual scar.  
This rating was assigned for limitation of motion of the 
wrist pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
The 10 percent rating is the highest offered under Diagnostic 
Code 5215, and the Veteran has not alleged ankylosis of the 
wrist which would warrant an increased rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

The Veteran's appears to be arguing for an increased rating 
based on additional functional loss.  He has reported 
swelling that prevents him from bending his fingers and 
painful motion in the wrist joint.  The Veteran is noted to 
be a mechanic, and these symptoms reportedly interfere with 
his ability to do his job.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
because 10 percent is the highest rating allowed under 
Diagnostic Code 5215, a rating in excess of 10 percent for 
functional limitations associated with the Veteran's left 
wrist injury is not available under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (holding that, because a veteran was already 
receiving the maximum rating available for limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 did not 
allow for a higher evaluation).

In light of the Veteran's complaints, the Board notes that a 
separate rating for neurological manifestations of the 
Veteran's left wrist disability may be available.  The 
Veteran has also described having shooting pains that go up 
his arm, as well as numbness and tingling and feeling as 
though the circulation in his arm was poor.  VA medical 
records from April 2006 reflect that there was swelling to 
the dorsum of the left index finger, with no redness or 
deformity.  There were complaints of tingling upon percussion 
to thenar iminance, no crepitus.  The left hand was cooler to 
touch than the right hand, and there was positive light touch 
to finger tips.  The Veteran could not fully close his index 
finger upon attempting a fist.  He could touch the tip of his 
thumb to the base and tip of each finger.  The Veteran was 
assessed as having left hand neuropathy with swelling since 
his hamate fixation surgery.  It was unclear if the hardware 
installed in the Veteran's wrist was a factor.  It was 
recommended that the Veteran consult with an orthopedic hand 
specialist, and the Veteran was referred to an upper 
extremity surgical specialist.  At his March 2008 hearing, 
the Veteran testified that he had to move back to Oklahoma 
and was unable to follow up on these recommendations.  

The Board notes that the July 2007 and April 2009 VA 
examination reports primarily discuss the musculoskeletal 
aspects of his left wrist disability, while the Veteran's 
primary contentions in the course of this appeal raise the 
possibility of neurological impairment.  Therefore, the Board 
finds that a remand for a clarifying VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination to clarify the 
nature and etiology of the neurological 
symptoms reported in the Veteran's upper 
left extremity.  Any tests deemed 
necessary should be performed, including a 
neurological evaluation, to clearly 
identify all manifestations of the 
disability at issue.  The claims file must 
be reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All findings should be 
reported in detail, and the rationale for 
the requested opinion should be explained

The examiner should identify all 
neurological symptoms and manifestations 
in the Veteran's upper left extremity, and 
should provide a diagnosis of any 
pathology found.  The examiner should 
identify any pertinent nerve involvement 
and should fully describe any symptoms in 
he left upper extremity that are 
associated with impairment of any nerve.  
As to each disability found, the examiner 
should comment as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
disability is a residual of or otherwise 
related to the Veteran's left wrist 
injury, status post fracture and open 
reduction internal fixation, with residual 
scar.  

2.  After the development requested above 
has been completed, readjudicate the issue 
on appeal.  If the requested benefit 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


